TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 18, 2022



                                      NO. 03-22-00220-CV


                         University Interscholastic League, Appellant

                                                 v.

                               Nicholas Cordell Larsen, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
              VACATED AND REMANDED ON JOINT MOTION --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on April 13, 2022. The parties have

filed a motion to dismiss and remand the case back to the trial court, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion; vacates the judgment without regard to the merits, and remands the case to the trial court

for rendition of a judgment in accordance with the parties’ agreement. Each party shall pay the

costs of the appeal incurred by that party, both in this Court and in the court below.